2022 IL App (1st) 192051-U


                                                                          SECOND DIVISION
                                                                           September 27, 2022



                                        No. 1-19-2051

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                         IN THE
                              APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                       )
                                                            )      Appeal from the
        Plaintiff-Appellee,                                 )      Circuit Court of
                                                            )      Cook County.
 v.                                                         )
                                                            )      No. 14 CR 19075
 LEONDO JOSEPH,                                             )
                                                            )      Honorable
        Defendant-Appellant.                                )      Dennis J. Porter,
                                                            )      Judge Presiding.
                                                            )


       PRESIDING JUSTICE FITZGERALD SMITH delivered the judgment of the court.
       Justices Howse and Ellis concurred in the judgment.


                                          ORDER

¶1     Held: It was not plain error for the circuit court to permit the defendant to represent
             himself at trial without first sua sponte determining if he had the mental capacity
             to represent himself, where the defendant was twice found fit to stand trial and
             twice knowingly and voluntarily waived his right to counsel. It was not plain error
             for the circuit court to sentence the defendant to 35 years’ imprisonment on each
             aggravated criminal sexual assault conviction. In imposing the sentences, the court
             did not consider any improper aggravating factors. The sentences were within the
             statutorily prescribed range and therefore presumptively valid.
No. 1-19-2051



¶2         After a jury trial in the circuit court of Cook County, the defendant, Leondo Joseph, was

convicted of three counts of aggravated criminal sexual assault (720 ILCS 5/12-14(a)(2) (West

2010)) and sentenced to three consecutive terms of 35 years’ imprisonment. On appeal, the

defendant contends that the circuit court abused its discretion when: (1) it failed to sua sponte

conduct a hearing to determine whether he had the mental capacity to represent himself at trial

pursuant to Indiana v. Edwards, 554 U.S. 64, 178 (2008); and (2) it relied on an improper

aggravating factor when sentencing him to an aggregate of 105 years’ imprisonment. For the

following reasons, we affirm.

¶3                                              I. BACKGROUND

¶4         Because the record before us is voluminous, we set forth only those facts and procedural

history relevant to the resolution of the issues in this appeal. In November 2014, the defendant was

appointed counsel and arraigned in six separate cases (Nos. 14 CR 19073, 14 CR 19074, 14 CR

19075, 14 CR 19076, 14 CR 19077, and 14 CR 19078) alleging various counts of aggravated

criminal sexual assault against numerous victims. The defendant’s brother, L.B. Joseph, was

named as a codefendant in two of those cases (Nos. 14 CR 19077 and 14 CR 19078). The present

appeal concerns only case No. 14 CR 10975, wherein the defendant was charged by indictment

with 15 counts of aggravated criminal sexual assault (720 ILCS 5/12-14(a)(2), (4) 1 (West 2010))

and 5 counts of aggravated criminal sexual abuse (720 ILCS 5/12-16(a)(2), (4), (6) (West 2010))

against the victim, A.B.

¶5         On January 8, 2015, the circuit court granted defense counsel’s request for a Behavioral

Clinical Examination (BCX) to examine, inter alia, the defendant’s fitness to stand trial and his

sanity. The report was completed on January 26, 2015, by licensed clinical psychologist Susan


1
    We note that in 2011, pursuant to P.A. 96-1551, this section of the statute was renumbered to 720 ILCS 5/11-1.30.

                                                           2
No. 1-19-2051


Messina of Forensic Clinical Services (FCS) and found that the defendant was fit to stand trial and

legally sane at the time of the alleged offense.

¶6     On February 24, 2015, defense counsel acknowledged receipt of the BCX report. The

defendant then informed the court that he wished to be appointed a different public defender

because his current one was “not helping him.” After questioning defense counsel, the circuit court

denied the defendant’s request. Thereupon, the defendant’s brother, who was in court as the

codefendant, stated that what the defendant wanted was to represent himself. The defendant

confirmed that this was true. The court then set a hearing date to properly admonish the defendant

but warned him to “think long and hard about what you’re doing.” As the court cautioned: “I don’t

think it’s a good idea. The saying is the lawyer who represents himself has [a] fool for a client.

[W]hat do you think *** that guy would say about a non[-]lawyer who represents himself? You

can think about that.”

¶7     At the next hearing on March 6, 2015, the defendant reiterated that he wished to proceed

pro se. The circuit court then admonished the defendant pursuant to Illinois Supreme Court Rule

401(a) (eff. July 1, 1984). The defendant acknowledged: (1) that he understood the charges against

him; (2) that any sentences imposed on criminal sexual assault convictions would be served

consecutively; and (3) that he had a right to hire counsel of his choice, to have counsel appointed

if he could not afford or hire one, or to represent himself.

¶8     The court then questioned the defendant about his educational background and experience

with the legal system. The defendant indicated that he had not previously represented himself in

any civil or criminal proceeding but stated that he had completed high school and “some college.”

¶9      The circuit court next admonished the defendant regarding the perils of self-representation,

including, inter alia, that: (1) he would be required to follow the rules of evidence; (2) he would



                                                   3
No. 1-19-2051


not be given extra time in the law library; (3) his unfamiliarity with the trial procedures would give

the State an advantage; (4) he could end up making unintended tactical mistakes; (5) the

effectiveness of his defense could be diminished by his dual role as attorney and accused; (6) if

allowed to proceed pro se he would not be allowed to change his mind during trial; (6) it was

unlikely that standby counsel would be appointed; and (7) he would not be permitted to complain

on appeal about the competency of his self-representation. After the defendant indicated that he

understood the risks, the court permitted defense counsel to withdraw and the defendant to proceed

pro se.

¶ 10      For the next several months, the defendant actively participated in the pretrial litigation of

all six of his cases. Among other things, he received and signed receipts for redacted discovery,

objected to the State’s DNA evidence consumption notice in one of the cases, and filed at least ten

different motions.2 Relevant to this appeal, on May 28, 2015, the defendant filed a motion

requesting that a new BCX on fitness and sanity be performed. The court granted the defendant’s

motion and ordered a new BCX, noting that the February mental examination was “stale.”

¶ 11      The new BCX was completed on June 12, 2015, by FCS licensed clinical psychologist

Brian Curran. The report found that the defendant was “currently fit to stand trial,” and that he was

legally sane at the time of the alleged offense.

¶ 12      According to the report, the defendant was compliant with the evaluation and appropriately

responded to questions. He displayed adequate hygiene and grooming and remained seated but

avoided eye contact. The defendant was “alert and oriented in all spheres,” and his “thought

process was sequential and goal-oriented.” His short-term memory and concentration appeared to

be intact. His responses were “logical and linear” and there was no indication that he was confused


2
 While most of these motions are not part of the common-law record, the report of the proceedings shows that they
were filed, argued by the parties, and ruled upon by the court.

                                                        4
No. 1-19-2051


or misunderstood any of the questions.

¶ 13   In addition, the defendant displayed a “contextually appropriate range of emotions with

constricted affect.” He did not endorse or display significant symptoms of anxiety, depression, or

mania, nor appeared to be “responding to internal stimuli.” He was not currently prescribed

psychotropic medication, and there was no evidence of “bizarre or delusional thinking, significant

cognitive dysfunction or disordered thought process.”

¶ 14   The report concluded that the defendant correctly understood: (1) the nature and

seriousness of the charges against him; (2) the roles of the public defender, prosecutor, judge,

witnesses, and evidence; (3) the difference between a bench and jury trial; and (4) the meaning of

a plea bargain. In addition, the defendant “made logical and detailed comments about possible

sentencing options.” The defendant also understood that he could not be compelled to testify and

that a witness could be charged with a crime for giving false testimony.

¶ 15   On June 25, 2015, the circuit court tendered the BCX to the defendant telling him: “[i]t

says you’re fit, legally sane, and able to understand Miranda.” The court then added:

       “I have never had any doubt that you were fit. I never saw any indication that you were

       not. So[,] I personally don’t think there’s a need for a hearing, although if you want a

       hearing, we can do a hearing. You want a hearing?”

The defendant replied: “It don’t matter. No.”

¶ 16   For the next fifteen months, the defendant continued to represent himself in the pretrial

proceedings in all six cases. Among other things, the defendant received additional discovery,

requested criminal background checks on the victims in several of the cases, and issued a subpoena

to the Independent Police Review Authority (IPRA) for records regarding Chicago Police

Detective Mark DiMeo, who was one of the police officers involved in his arrest. The circuit court



                                                5
No. 1-19-2051


subsequently reviewed the subpoenaed IPRA records and determined that they were irrelevant and

would be inadmissible at trial. The defendant also filed numerous motions, including a motion for

a change of venue, a motion for the removal of certain counts in his indictments, and a motion

requesting that he be placed on electronic monitoring. In addition, the defendant twice requested

and was denied the appointment of standby counsel.

¶ 17   On July 14, 2016, the court heard and denied the defendant’s motion to dismiss the instant

case on the basis that his arrest violated the fourth amendment.

¶ 18   In September 2016, the State elected to proceed on case No. 14 CR 19077. The defendant

and his brother, who was the codefendant, were tried jointly, each representing himself. After a

jury trial, the defendant was found guilty of six counts of aggravated criminal sexual assault with

a firearm (720 ILCS 5/12-14 (West 2010)), one count of aggravated kidnapping with a firearm

(720 ILCS 5/10-2(a)(6) (West 2010)), and one count of aggravated battery on a public way (720

ILCS 5/12-4 (West 2010)). On October 18, 2016, the defendant requested and was granted the

appointment of counsel for the sentencing and posttrial hearings in that case. The court

subsequently sentenced the defendant to 147 years’ imprisonment, the minimum sentence allowed

by the confluence of consecutive-sentencing provisions and the 15-year firearm enhancements that

applied to the aggravated kidnapping and six aggravated criminal sexual assault convictions.

¶ 19   On June 30, 2017, the defendant indicated to the court that he wished to proceed pro se.

The court once again admonished the defendant pursuant to Illinois Supreme Court Rule 401(a)

(eff. July 1, 1984). Specifically, the court detailed the minimum and maximum sentences that the

defendant faced on the offenses in all six cases, including that he faced an extended term of 30 to

60 years’ imprisonment on the aggravated criminal sexual assault charges in the instant case (No.

14 CR 19075). The defendant was again advised and acknowledged that he would have to abide



                                                 6
No. 1-19-2051


by the procedural rules of the court, that he was entitled to an attorney and that he would be given

no special treatment or extra time for preparation. In addition, when the court instructed the

defendant that it saw no reason for the appointment of standby counsel and reminded the defendant

that he would be “sitting there by [him]self,” the defendant confirmed that he understood and

wished to proceed pro se. The court then once again permitted the defendant to represent himself.

¶ 20      On July 14, 2017, the State elected to proceed on the instant case. The defendant filed

motions to dismiss the search warrant and to quash his arrest. On August 29, 2018, the court held

a hearing on the two motions.

¶ 21      During the hearing, the defendant called and questioned three Chicago police officers.

Detective DiMeo testified that on September 24, 2014, he received information from the Illinois

State Police (ISP) forensic center that DNA generated in case No. 14 CR 19078, involving the

victim, D.C., matched other unsolved sexual assaults. Detective DiMeo was aware that in

September 2012, the defendant and his brother had been arrested but released in relation to that

case. After receiving the new DNA information, however, on September 24, 2012, the detective

showed D.C. a photo array from which she identified the defendant as the man who assaulted her.

Thereafter, failing to locate the defendant at his known address at 2573 North Halsted Street,

Detective DiMeo issued an investigative alert indicating that there was probable cause for his

arrest.

¶ 22      Officers Lewis Norvalez and Anthony Odeshoo next testified that based upon this

investigative alert on September 15, 2014, at about 7:30 p.m., they proceeded to the Halsted

address with a photograph of the defendant. Once there, Officer Norvalez saw the defendant exist

the elevator in the lobby of the building and called his name. When the defendant turned around,

the officer announced his office and told the defendant that there was an alert with probable cause



                                                 7
No. 1-19-2051


for his arrest, after which he detained and subsequently arrested the defendant. After the arrest, a

buccal swab was obtained from the defendant that matched the DNA profile in the instant case.

¶ 23   After hearing this evidence, the court denied the defendant’s motion to quash arrest. The

court, however, granted the defendant’s motion to quash the search warrant used to take the

defendant’s buccal swab post-arrest but ruled that the DNA results from that swab would be

admissible under the inevitable discovery rule.

¶ 24   On September 19, 2018, among other things, the State filed its long answer to discovery.

The court then heard and denied the defendant’s motion to dismiss the charges based on a due

process violation. After noting that discovery was complete the court next asked the defendant

whether he wanted to proceed with a bench or jury trial so that a trial date could be set. The

defendant responded that he wanted a continuance because he did not want to go to trial pro se

and instead wanted a pro bono lawyer. The court denied the defendant’s request for a continuance

and set the trial for November 2, 2018. When the defendant continued to protest, the court

observed, “I have to tell you *** I get the feeling that you don’t want to go to trial ever.”

¶ 25   At the next status hearing, on October 23, 2018, the defendant reiterated that he did not

want to proceed to trial without a pro bono lawyer but refused the court’s offer to appoint the

public defender to represent him.

¶ 26   On November 2, 2018, the State indicated that it was not ready to proceed with trial because

of witness unavailability and asked the court for a new trial date. The defendant then insisted that

he would not go to trial without a pro bono lawyer. When the court offered to reappoint the public

defender to represent the defendant, the defendant again refused, threatening the court with the

judicial inquiry board.

¶ 27   On February 4, 2019, the defendant again reiterated that he did not want to go to trial



                                                  8
No. 1-19-2051


without a pro bono lawyer and that he would not be forced to go to trial like he had been in case

No. 14 CR 19077. The defendant asserted that he was not ready for trial because he was denied

adequate access to the law library and his “law work” had been “lost,” by which he referred to two

general progress reports, which the court had previously determined were misplaced and could not

be found. Once again, the defendant warned the judge that he would be going to the “inquiry

board” and would seek “appellate review.” The court again asked the defendant whether he wanted

to be appointed the public defender to represent him, and the defendant vehemently indicated that

he did not, and that instead he wanted a pro bono lawyer. At this point, the court made a “finding

that the defendant [wa]s exercising this as a delay tactic.” The defendant responded that he was

not trying to delay the trial but was being “railroaded.” He added that if the court made him go to

trial, he would “go naked, and go on strike,” and talk about the Super Bowl.

¶ 28   The court then informed the defendant that it would hold a recess for lunch after which the

jury venire would be brought up and the trial would commence. The defendant responded, “I don’t

care. I don’t care. We will sit and look at each other.” He then refused to accept the State’s witness

list and proposed jury instructions.

¶ 29   After the jury venire was sworn and excused for lunch, the court explained the process by

which the jury would be selected. As the court did so, the defendant interjected comments,

including: “I don’t give a f*** what you do. Do what the f*** you want;” “I don’t give a f***

what’s happening;” “[Y]eah, yeah, yeah, yeah;” and “Bitch.”

¶ 30   Subsequently, the defendant mostly remained silent and uninvolved during the remainder

of his trial. Specifically, he refused to: (1) meaningfully participate in the voir dire or the jury

selection conference; (2) make an opening or closing argument; (3) cross-examine ten of the

State’s elven witnesses; (4) speak when asked if he wanted to present any evidence; and (5) make



                                                  9
No. 1-19-2051


any comments during the jury instruction conference. The defendant solely interposed objections

during Detective DiMeo’s testimony, claiming that the detective was perjuring himself. In

addition, as shall be detailed more fully below, he elected to cross-examine only one witness,

Assistant State’s Attorney [ASA] Ronald Kline.

¶ 31   According to the record, the evidence adduced at the defendant’s trial established that on

May 23, 2010, the victim, A.B. who was 26-years old, shared a two-bedroom garden apartment

with a roommate on West George Street in Chicago. Sometime between 3 and 4 a.m., A.B. and a

couple of her friends returned to her apartment after an evening out and spent about an hour eating

and listened to music.

¶ 32   After her friends left, A.B. changed into her pajamas and turned off the lights. As she was

getting into bed, she heard a noise. Turning around, she saw a male figure standing in her bedroom

doorway dressed all in black, with a ski mask and gloves. The man rushed towards her, grabbing

her arms just above the wrists. A.B. screamed and struggled to break free, kicking the man, but he

overpowered her. The assailant pushed her back on the bed, pinned her down on her back with his

weight, and put his hand over her mouth. Holding her wrists with her arms above her head with

one hand, he then raised a “heavy statuette” over her head with the other and told her that if she

“didn’t stop screaming he was going to bash [her] brains in.” The assailant then pulled off A.B.’s

pajama pants and underwear and placed his unerect penis against her vagina and then her anus. He

subsequently placed his erect penis into her vagina and ejaculated. After the assault, he brought

A.B. a cold bottle of water and tied her ankles “loosely,” before leaving her apartment.

¶ 33   A.B. untied herself, covered herself with a blanket and left the apartment by the back door.

After unsuccessfully banging on her upstairs neighbor’s door, she exited the building and flagged




                                                10
No. 1-19-2051


down a cab. The cabbie called the police and an ambulance arrived to take A.B. to the hospital.

¶ 34    Once there, A.B. underwent a full sexual assault exam, including a “rape kit,” during which

swabs were taken from her vagina and anus and other parts of her body (including her mouth,

fingernails, cheeks, and breasts) and placed in sealed bags to be taken to the ISP crime lab.

¶ 35    A police officer at the hospital took photographs of A.B.’s injuries. These were introduced

as exhibits at trial and depicted, among other things: cuts and bruises to A.B.’s face; a swollen lip;

welts and lines on her neck; scratches on her breasts; bruises on her arms, shoulders, knees, and

thigh; and a laceration on the right side of her head.

¶ 36    The testimony of the State’s DNA analysis experts established that the vaginal and anal

swabs taken from A.B. tested positive for semen. It was further determined that the DNA in the

semen of both samples belonged to the same person. Because at that time no male DNA was

available for comparison, the profile was entered into a DNA database. In late 2013 or early 2014,

a DNA association with the DNA profile in A.B.’s case was identified.

¶ 37    On September 23, 2014, Detective DiMeo learned that a DNA association had been made

implicating the defendant as A.B.’s attacker. Unable to locate the defendant, the detective issued

an investigative alert. After that alert resulted in the defendant’s arrest, a buccal swab was collected

from the defendant for purposes of obtaining his DNA. The profile in A.B.’s case was then

compared to the DNA profile obtained from the defendant’s buccal swab and revealed a match.

¶ 38    On September 26, 2014, the defendant made a statement to ASA Robert Kline in the

presence of Detective DiMeo. That statement was reduced to writing and signed by the defendant.

ASA Kline read the statement to the jury.

¶ 39    According to the statement, the defendant admitted, inter alia, that he entered A.B.’s

apartment through an open window while she was out. Three women arrived and he hid in the



                                                  11
No. 1-19-2051


closet while they talked. Once two of the women left, he walked towards the bedroom, where A.B.

was looking at her cell phone. When A.B. saw the defendant, she asked him why he was there, and

they tussled and wrestled until she hit him with a lamp. The defendant then grabbed A.B. from

behind and held her, at which point she took her pajama bottoms off and said “Fuck it. Just get it

over with.”

¶ 40    In his statement, the defendant further admitted that he got on top of A.B., penetrated her

vagina and ejaculated. He also admitted that he held A.B.’s hands above her head while he had sex

with her so that she could not hit him with anything. After he was done, the defendant got A.B.

water, tied her up with belts, and left.

¶ 41    On cross-examination, the defendant attempted to solicit information from ASA Kline

about how he was treated by the police prior to making his statement. ASA Kline denied that

Detective DiMeo refused to leave the interview room while ASA Kline questioned the defendant

about his treatment. In addition, ASA Kline maintained that the defendant had told him that he

“had been treated excellent” by the police.

¶ 42    The evidence presented at trial further established that after the defendant gave his

statement to police, on September 17, 2014, A.B. was shown two six-person photo arrays of

possible assailants but could not identify her attacker. She signed a statement attesting that she did

not recognize or know her attacker and that she never had consensual sex with any of the

individuals in the photo arrays.

¶ 43    Based on the aforementioned evidence, the jury found the defendant guilty of three counts

of aggravated criminal sexual assault.

¶ 44    On March 13, 2019, the court granted the defendant’s request for the appointment of a

public defender. Defense counsel subsequently filed a motion for a new trial, which was denied



                                                 12
No. 1-19-2051


by the circuit court.

¶ 45    On August 27, 2019, the parties proceeded with sentencing. The State corrected the

defendant’s presentence investigation report (PSI) to reflect that the defendant’s only felony

convictions were in case No. 14 CR 19077. The State noted, however, that the following five cases,

all alleging criminal sexual assault, were still pending against the defendant: 14 CR 19073, 14 CR

19074, 14 CR 19076, 14 CR 19078, and 16 CR 16846. The PSI also noted that the defendant had

pleaded guilty to an assault charge in 2008, and to a public indecency charge involving a sex act

and trespass to land in 2007. In addition, the defendant received supervision on a public

indecency/lewd exposure charge in 2006.

¶ 46    After A.B.’s victim impact statement was read to the court, the parties proceeded with

arguments. The State pointed out that the defendant was extended-term eligible and urged for the

imposition of a high sentence based on the lack of any mitigating circumstances, the defendant’s

prior criminal history, and the serious harm he had caused the victim. On the other hand, defense

counsel argued that the court should impose a reasonable sentence based on the PSI.

¶ 47    The defendant then spoke in allocution, claiming that he had no prior criminal history aside

from the instant case and that the victim in case No. 14 CR 19077, wherein he had been convicted

with six counts of aggravated criminal sexual assault, was a prostitute who had lied about soliciting

him and had committed “burglary 30 times.”

¶ 48    The court sentenced the defendant to three consecutive terms of 35 years’ imprisonment

and ordered that these sentences be served consecutively to those imposed for the convictions in

case No. 14 CR 19077. In doing so, the court noted that the primary aggravating factor was the

defendant’s “extensive” prior criminal record, and that the defendant could be fairly characterized

as “a serial rapist.” In mitigation, the court acknowledged that the defendant had a good



                                                 13
No. 1-19-2051


relationship with his mother, some job history, and that he had reported in the PSI that he had been

diagnosed with bipolar disorder and schizophrenia while in prison. The court, nonetheless, found

that the defendant displayed no remorse for his crimes, insisted upon disparaging his prior victims

to excuse his own behavior, and was a danger to society, particularly women. The court concluded

that “the chances of [the defendant] being rehabilitated to be just about zero.”

¶ 49   On September 13, 2019, the court denied the defendant’s motion to reconsider his sentence.

The defendant now appeals.

¶ 50                                      II. ANALYSIS

¶ 51              A. The Defendant’s Mental Capacity for Self-Representation

¶ 52    On appeal, the defendant first contends that the circuit court abused its discretion when it

failed to sua sponte hold a hearing to determine whether he was mentally competent to represent

himself at trial pursuant to Edwards, 554 U.S. 64, 178 (2008). The State initially argues, and the

defendant concedes, that he failed to preserve this issue for appeal. The defendant nonetheless asks

this court to review his claim under the second prong of the plain error doctrine. Ill. S. Ct. R. 615(a)

(eff. Jan.1, 1967); People v. Herron, 215 Ill. 2d 167, 186-87 (2005).

¶ 53   It is axiomatic that to preserve a claim for appeal a defendant must both: (1) object to the

error at trial; and (2) raise the error in a posttrial motion. See People v. Sebby, 2017 IL 119445, ¶

48; see also People v. Enoch, 122 Ill. 2d 176, 186 (1988). “Failure to do either, results in

forfeiture.” Sebby, 2017 IL 119445, ¶ 48.

¶ 54   The plain error doctrine, however, bypasses normal forfeiture principles and allows a

reviewing court to consider unpreserved claims of error under two limited circumstances: (1) when

a clear or obvious error occurred and the evidence is so closely balanced that this error alone

threatened to tip the scales of justice against the defendant, regardless of the seriousness of the



                                                  14
No. 1-19-2051


error; or (2) when a clear or obvious error occurred that affected the fairness of the defendant’s

trial and challenged the integrity of the judicial process, regardless of the closeness of the evidence.

People v. Bowman, 2012 IL App (1st) 102010, ¶ 29 (citing Herron, 215 Ill. 2d at 177). Id.; see

also People v. Piatkowski, 225 Ill. 2d 551, 565 (2007); see also Ill. S. Ct. R. 615(a) (eff. Jan.1,

1967) (“Any error, defect, irregularity, or variance which does not affect substantial rights shall be

disregarded. Plain errors or defects affecting substantial rights may be noticed although they were

not brought to the attention of the trial court”). The defendant bears the burden of persuasion under

either prong. See Sebby, 2017 IL 119445, ¶ 51.

¶ 55    Because both the right to be fit for trial and the right to counsel are “fundamental” rights,

the question of whether the circuit court had a sua sponte obligation to assess the defendant’s

fitness to represent himself at trial may be reviewed for plain error under the second prong. People

v. Khan, 2021 IL App (1st) 190679, ¶ 56 (citing People v. Sandham, 174 Ill. 2d 379, 382 (1996));

see also People v. Herring, 327 Ill. App. 3d 259, 261 (2002).

¶ 56    The first step under either prong of the plain-error doctrine, however, is to determine

whether there was an error at trial and whether this error was clear or obvious. Sebby, 2017 IL

119445, ¶ 49; see also Piatkowski, 225 Ill. 2d at 565. Accordingly, we first address whether the

circuit court erred when it failed to sua sponte inquire into the defendant’s mental capacity to

represent himself at trial.

¶ 57    The sixth amendment of the United States constitution (U.S. Const., amend VI) guarantees

criminal defendants both the right to the assistance of counsel and the right to proceed pro se. See

Faretta v. California, 422 U.S. 806 (1975); see also People v. Haynes, 174 Ill. 2d 204, 235 (1996)

see also People v. Washington, 2017 IL App (4th) 150054, ¶ 17 (quoting United States v. Purnett,

910 F.2d 51, 54 (2d Cir. 1990) (“ ‘The right to self-representation and the assistance of counsel



                                                  15
No. 1-19-2051


are separate rights depicted on the opposite sides of the same Sixth Amendment coin. To choose

one obviously means to forego the other.’ ” ). The right to self-representation is just as fundamental

as the right to the assistance of counsel. People v. McNutt, 2020 IL App (1st) 173030, ¶ 78. Even

where a defendant’s decision to proceed pro se might be unwise, it must be honored “out of respect

for the individual.” Id. To effectively waive counsel and represent himself at trial a criminal

defendant must knowingly and voluntarily waive his right to counsel. Id.

¶ 58      To be able to waive his right to counsel, however, a defendant must first be fit to stand

trial. People v. Washington, 2016 IL App (1st) 131198, ¶ 70 (“Due process bars the prosecution

of an unfit defendant.”). “Fitness speaks only to a person’s ability to function within the context

of trial; it does not refer to sanity or competence in other areas.” Khan, 2021 IL App (1st) 190679,

¶ 58 (quoting People v. Coleman, 168 Ill. 2d 509, 524 (1995)). A person may be fit for trial

although his mind is otherwise unsound. Khan, 2021 IL App (1st) 190679, ¶ 58. Factors considered

in determining fitness include, but are not limited to, a defendant’s irrational behavior, his

demeaner at trial, and any prior medical opinion on the defendant’s competence. People v. Harris,

206 Ill. 2d 293, 304 (2002). While a defendant is generally presumed to be fit, “the circuit court

has a duty to order a fitness hearing, sua sponte, any time a bona fide doubt arises regarding a

defendant’s ability to understand the nature and purpose of the proceedings or assist in his

defense.” Sandham, 174 Ill. 2d at 382. A defendant who is fit to stand trial, and who knowingly

and voluntarily waives his right to counsel and elects to proceed pro se, even if mentally ill,

receives a fair trial that comports with due process. Godinez v. Moran, 509 U.S. 389, 400-402

(1994).

¶ 59      Whether a bona fide doubt as to the defendant’s fitness has arisen is generally a matter

within the discretion of the circuit court. Sandham, 174 Ill. 2d at 382. Similarly, a circuit court’s


                                                 16
No. 1-19-2051


determination that a defendant effectively waived his right to counsel is reviewed for an abuse of

discretion. McNutt, 2020 IL App (1st) 173030, ¶ 85. An abuse of discretion occurs only “where

the [circuit] court’s ruling is arbitrary, fanciful, unreasonable, or where no reasonable person

would take the view adopted by the trial court.” (Internal quotation marks omitted.) People v. Baez,

214 Ill. 2d 44, 106 (2011).

¶ 60   In the present case, the defendant contends that the circuit court abused its discretion when

it failed to conduct a sua sponte hearing to determine whether he had the mental capacity to

represent himself at trial. In making this argument, the defendant concedes that there was no bona

fide doubt as to his general fitness but contends that his increasingly erratic behavior and irrational

thinking in the months preceding his trial put the circuit court on notice that there was a concern

about his ability to represent himself, requiring the court to hold a sua sponte hearing to determine

his mental capacity. In support, the defendant relies on the United States Supreme Court decision

in Edwards, 554 U.S. 64, 178 (2008). For the following reasons, we disagree and find that case

inapposite.

¶ 61   In Edwards, the Supreme Court considered whether there was “a mental-illness-related

limitation on the scope” of the right of self-representation. Edwards, 445 U.S. at 171. The Court

concluded that the right to self-representation was not absolute and that the so-called “gray area”

defendant, i.e., one who was otherwise fit to stand trial but due to “severe mental illness” lacked

the mental capacity to represent himself, could be forced to accept representation. Edwards, 554

U.S. at 173-74, 178. In doing so, the Court reasoned that an individual may well be able to satisfy

the mental competence standard to stand trial when represented by counsel yet may be unable to

carry out the basic tasks needed to present his own defense without the help of an attorney.

Edwards, 544 U.S. at 175-76. The Court also noted that “ ‘mental illnesses can impair the



                                                  17
No. 1-19-2051


defendant’s ability to play the significantly expanded role required for self-representation even if

he can play the lesser role of the represented defendant. [Citation].’ ” Id. at 176. The Court

additionally noted that the right of self-representation at trial would not affirm the dignity of a

defendant who lacks the mental capacity to conduct his defense without the assistance of counsel.

Id. As the Court concluded:

       “[T]he Constitution permits judges to take a realistic account of the particular defendant’s

       mental capacities by asking whether a defendant who seeks to conduct his own defense at

       trial is mentally competent to do so. That is to say, the Constitution permits States to insist

       upon representation by counsel for those competent enough to stand trial *** but who still

       suffer from severe mental illness to the point where they are not competent to conduct trial

       proceedings by themselves.” Id. at 178.

¶ 62   Citing to Edwards the defendant contends that he is the “gray area” defendant and that the

court therefore had an independent duty to assess his mental capacity in the months prior to his

trial by sua sponte conducting a hearing to determine his competence to represent himself.

¶ 63   The defendant, however, fails to recognize that Edwards did not direct the trial courts to

do anything. Instead, it merely provided that a court does not violate the Constitution if it does

appoint counsel for a “gray-area” defendant who instead wishes to represent himself. The Edwards

decision nowhere suggested that trial courts have an independent duty to conduct a sua sponte

hearing to determine a defendant’s competency prior to trial. In fact, we have repeatedly held that

Edwards neither creates a higher standard of competence, nor requires any additional inquiry,

before a trial court may allow a “gray-area” defendant to represent himself. See People v.

Rodriguez-Aranda, 2022 IL App (3d) 200715, ¶ 50 (“Edwards is permissive rather than

prescriptive: the trial court may deny a severely mentally ill person from representing himself,



                                                 18
No. 1-19-2051


however, the trial court is not required to perform an additional inquiry regarding competency

before allowing a defendant to represent himself.”); People v. Tatum, 389 Ill. App. 3d 656, 670

(2009) (Edwards does not impose “a higher standard of competence requiring an additional inquiry

before a trial court [may] permit[] a defendant to proceed pro se”); see also McNutt, 2020 IL App

(1st) 173030, ¶¶ 90, 92 (Edwards does not “require[] a higher or different standard of competency

be applied to every defendant before he or she is permitted to waive counsel”; Nor does it require

a court “to conduct a separate hearing to assess [a] defendant’s competency to waive counsel.”);

Khan, 2021 IL App (1st) 190679, ¶ 62 (same); see also People v. Allen, 401 Ill. App. 3d 840, 852

(2010) (“[n]othing in Edwards requires a trial court to [engage in] the forced denial by the trial

court of [the] defendant’s right to proceed pro se although he was found mentally competent to

stand trial.” (Emphasis added.)). Accordingly, once the circuit court determined that the defendant

was fit to stand trial and that he knowingly and voluntarily waived his right to counsel, it was not

required to conduct any additional inquiry before permitting the defendant to proceed pro se.

¶ 64   In the present case, the defendant concedes that he was twice found fit to stand trial and

that there is no bona fide doubt as to his general fitness. Moreover, in permitting the defendant to

waive his right to counsel, the circuit court properly inquired into the defendant’s age, education,

and legal experience, twice admonished him pursuant to Supreme Court Rule 401(a) (eff. July 1,

1984) and thoroughly advised him of the potential dangers of representing himself. The defendant

does not explain why this inquiry was procedurally deficit, what else the circuit court was required

to do or how this further inquiry would have altered the defendant’s waiver of his right to counsel.

Accordingly, because the defendant does not dispute that he was fit to stand trial and Edwards

does not impose a higher standard for permitting him to proceed pro se nor required the circuit

court to further inquire into his mental capacity for self-representation, the defendant cannot show



                                                19
No. 1-19-2051


that the circuit court committed any error. See McNutt, 2020 IL App (1st) 173030, ¶ 92 (holding

that the defendant could not establish that the trial court abused its discretion in finding that he

was competent to waive counsel and represent himself where the court admonished him pursuant

to the requisite supreme court rules and inquired into his educational and legal experience and the

defendant did not explain why such inquiries were insufficient).

¶ 65   What is more, in relying on Edwards, the defendant fails to acknowledge that in permitting

trial courts to impose representation on a very narrow category of defendants, the United States

Supreme Court expressly held that such an imposition was permitted only for those defendants

that are “competent enough to stand trial but who still suffer from severe mental illness to the point

where they are not competent to conduct trial proceedings by themselves.” Edwards, 544 U.S. at

178. Therefore, by its own terms Edwards “applies only to those cases where [a] defendant

exhibit[s] ‘severe mental illness’ that would impact his ability to represent himself at trial.”

McNutt, 2020 IL App (1st) 173030, ¶ 91.

¶ 66   Contrary to the defendant’s position, the record here is devoid of any evidence of such

“severe mental illness.” On appeal, the defendant himself nowhere contends that he was mentally

ill, severely, or otherwise. Nor, as already noted above, does he argue that he was unfit to stand

trial. In fact, he concedes that there was no bona fide question as to his general fitness. The

defendant’s sole argument on appeal is that the “erratic and irrational” behavior in the months

preceding his trial should have put the court on notice that he was not competent to represent

himself. In this respect, the defendant maintains that in the months immediately preceding his trial,

he displayed “disorganized thinking and impaired focus on the case” by continuing to request: the

criminal background of the victim in case No. 14 CR 19077 after he had already been convicted

and sentenced in that case; Detective DiMeo’s IPRA file, which the circuit court had previously



                                                 20
No. 1-19-2051


determined was irrelevant; and two general progress reports even after it was determined that they

were lost and could not be found. For the following reasons, we disagree and find that the circuit

court had no reason whatsoever to question the defendant’s mental competency to represent

himself in the months leading up to his trial.

¶ 67   The record below reveals that beginning with the defendant’s arraignment in 2014, the

same trial judge presided over the defendant’s proceedings through the instant trial in 2016. The

same trial judge also presided over the defendant’s 2016 trial in case No. 14 CR 19077, in which

the defendant represented himself. The trial judge therefore had the opportunity to observe and

assess the defendant’s behavior for more than five years and was in the best position to make a

“more fine-tuned mental capacity decision[], tailored to [the defendant’s] individualized

circumstances.” Edwards, 554 U.S. at 177.

¶ 68   As already noted above, during those five years, the defendant was twice evaluated for his

mental fitness. The first BCX was requested by his public defender and the second was conducted

upon the defendant’s own pro se motion. The exams were conducted by two separate evaluators

who both independently found the defendant fit to stand trial. Neither evaluator noted any mental

illness in the defendant’s background or any inability by him to understand or participate in the

trial proceedings. Following the second BCX, the trial judge agreed with the evaluator and told

the defendant: “I have never had any doubt that you were fit,” and “never saw any indication that

you were not.”

¶ 69   The record below further reveals that for five years the defendant actively litigated all six

of his criminal sexual assault cases. Among other things, the defendant signed for and reviewed

the discovery tendered to him and made successful requests for discovery and the issuance of

subpoenas. He also filed and argued numerous motions covering a range of issues, including



                                                 21
No. 1-19-2051


requests for standby counsel, release on home monitoring, and a change of venue based on

potentially prejudicial media coverage of his case.

¶ 70   With respect to the instant case, the defendant filed motions for dismissal twice, based on

an alleged due process violation and on fourth amendment grounds. The defendant also attacked

his search warrant on the basis that the police lacked probable cause and challenged his warrantless

arrest. He litigated these motions at an evidentiary hearing, where he made opening and closing

statements and examined three police officers. The court granted his motion challenging the search

warrant, concluding that it had merit but found that the evidence obtained was admissible under

the inevitable discovery rule.

¶ 71   Prior to the instant trial, the defendant also represented himself at a jury trial in case No.

14 CR 19077, where he cross-examined the State’s witnesses and gave a closing argument.

¶ 72   Throughout these proceedings the defendant appeared coherent and was able to articulate

his arguments in written motions and orally before the circuit court. Because the same trial judge

presided over the entirety of these five-year-long proceedings, he had the best opportunity to

observe the defendant’s behavior and determine whether he had the mental capacity to represent

himself. Where the trial judge found no reason to question the defendant’s competency, we, as the

reviewing court, may not substitute our judgment for that of the trial court. See Allen 401 Ill. App.

3d at 852 (holding that an appellate court should not substitute its judgment for that of the trial

court on the question of whether the defendant is mentally competent to represent himself, and

finding no error in the trial court’s determination to allow the defendant to proceed pro se where

the defendant had been found fit to stand trial and where the court had an opportunity to observe

his behavior firsthand); see also Edwards, 554 U.S. at 177 (In determining a criminal defendant’s

mental capacity for self-representation the trial court is “best able to make more fine-tuned mental



                                                 22
No. 1-19-2051


capacity decisions, tailored to [the defendant’s] individualized circumstances”).

¶ 73   In coming to this conclusion, we reject the defendant’s contention that his repeated requests

for the criminal background of the victim in case No. 14 CR 19077, the detective’s IPRA file, and

two general progress reports in the months leading up to the instant trial, reflect his inability to

represent himself. At best, we find that this behavior shows the defendant’s lack of sophistication,

knowledge, and experience in understanding the discovery process. See McNutt, 2020 IL App (1st)

173030, ¶¶ 94-96 (holding that a defendant’s poor tactical decisions and behavior evidenced his

lack of knowledge, experience, and training, rather than any detachment from reality, inability to

communicate, and represent himself at trial); see also People v. Redd, 173 Ill. 2d 1, 24 (1996)

(holding that the defendant’s numerous rambling motions showed a lack of comprehensive

knowledge of the law and principles of criminal procedure but were not indicative of his

competence); Tatum, 389 Ill. App. 3d at 670-71 (concluding that the defendant’s numerous

interruptions and his theory that everyone was trying to frame him did not render him incapable

of representing himself but instead were the result of “a nonlawyer defending himself” and the

“defendant’s possible frustration for his lack of legal knowledge.”). At worst, we agree with the

trial judge that the defendant’s requests demonstrate an intentional “delay tactic” and the

defendant’s attempt to indefinitely postpone his trial. This is particularly true where the record

reflects that the defendant’s enthusiasm for the litigation process began to wane only when it

became clear that he could no longer delay his trial date. See People v. Gibson, 2017 IL App (1st)

143566, ¶ 26 (holding that a defendant’s waiver of counsel was not subsequently invalidated by

his last-minute requests for the appointment of a public defender where the circuit determined that

the defendant was engaging in mere delay tactics).

¶ 74   We similarly disagree with the defendant’s position that his refusal to proceed with the



                                                23
No. 1-19-2051


instant trial without the appointment of a pro bono lawyer and his continued silence at trial can be

equated with his inability to represent himself, triggering the court’s duty to hold a sua sponte

hearing to determine his mental capacity. As already discussed above, the defendant actively

engaged in the pretrial litigation, which spanned over five years, including the trial in case No. 14

CR 19077. Throughout this period, he showed himself capable of interacting with others and

communicating effectively. The defendant first requested the appointment of a pro bono lawyer

when it became clear that he could not avoid going to trial on the instant case. The defendant then

repeatedly rejected the court’s offers to appoint him a public defender, threatened the court with

the judicial inquiry board and appellate review, and promised that he would not participate in the

trial proceedings. At trial, the defendant made good on this promise. He did not make a spectacle

of himself, was not on medication, and did not exhibit any conduct suggesting detachment from

reality. Rather, for the most part, he sat silently and observed the proceedings. Any outbursts he

made were reserved solely for the trial judge and made outside of the presence of the twelve

individuals who would decide the outcome of his trial. This alone attests more to his acumen and

self-control than any lack of mental competence.

¶ 75   In sum, the defendant does not fall into the “gray-area” category of mental fitness addressed

by Edwards. While his decision to represent himself was certainly “foolish and unwise” nothing

in the record suggests that it was the result of mental incompetence. Tatum, 389 Ill. App. 3d at

671. Accordingly, we cannot find that the circuit court abused its discretion in failing to hold a sua

sponte hearing to determine his capacity to represent himself. Id.; see also Khan, 2021 IL App

(1st) 190679, ¶ 62. Since we find no error, we also conclude that there is no plain error. See Sebby,




                                                 24
No. 1-19-2051


2017 IL 119445, ¶ 49.

¶ 76                                      B. Sentencing

¶ 77   On appeal, the defendant next contends that we should vacate his sentence and remand for

a new sentencing hearing where the circuit court relied on an improper aggravating factor in

sentencing him to an aggregate of 105 years’ imprisonment. Specifically, the defendant points to

two comments made by the circuit court, namely that his criminal history was “extensive,” and

showed him to be a “serial rapist.” The defendant contends that because his PSI revealed that his

only felony convictions arose from a single incident (in case No. 14 CR 19077) the court

improperly and subjectively relied on a non-existent “extensive” criminal record as the key

aggravating factor in imposing his sentence.

¶ 78   The State initially notes, and the defendant concedes, that he has forfeited this issue for

purposes of appeal by failing to properly preserve it for review. See People v. Hall, 194 Ill. 2d 305,

352 (2000) (To preserve an issue for purposes of appeal, the “defendant was required to make a

contemporaneous objection at the sentencing hearing and to raise the issue in a post-sentencing

motion.”) The defendant nevertheless asks this court to review his claim under the second prong

of the plain error doctrine. See Ill. S. Ct. R. 615(a) (eff. Jan.1, 1967); see also Herron, 215 Ill. 2d

at 186-87; see also People v. Reed, 376 Ill. App. 3d 121, 128 (2007) (consideration of an improper

aggravating factor affects a defendant’s fundamental right to liberty and is therefore a basis for

second prong plain-error review).

¶ 79   As already noted above “[t]he first step of plain-error review is to determine whether any

error occurred” at all and whether it was clear or obvious. People v. Hood, 2016 IL 118581, ¶ 18;

see also People v. Wilson, 404 Ill. App. 3d 244, 247 (2010) (“There can be no plain error if there

was no error at all.”). Accordingly, we first review the defendant’s claim to determine whether the



                                                  25
No. 1-19-2051


circuit court considered an improper aggravating factor in sentencing.

¶ 80   It is axiomatic that the imposition of a sentence is normally within the discretion of the

circuit court. People v. Willis, 2013 IL App (1st) 110233, ¶ 122. There is a strong presumption that

the circuit court based its sentencing determination on proper legal reasoning, such that the court’s

decision is reviewed with great deference and will not be disturbed absent a showing of an abuse

of discretion. Willis, 2013 IL App (1st) 110233, ¶ 122; People v. Dowding, 388 Ill. App. 3d 936,

942-43 (2009); see also People v. Fern, 189 Ill. 2d 48, 53 (1999). The rationale is that the trial

court is in a better position to “weigh such factors as the defendant's credibility, demeanor, general

moral character, mentality, social environment, habits, and age.” People v. Stacey, 193 Ill. 2d 203,

209 (2000). A sentence that falls within the statutory range will be presumed proper and not the

result of an abuse of discretion. Id. The presumption can be rebutted only by an affirmative

showing that “the sentence is greatly at variance with the spirit and purpose of the law, or

manifestly disproportionate to the nature of the offense.” Id.; see also Willis, 2013 IL App (1st)

110233, ¶ 123; Fern, 189 Ill. 2d at 54.

¶ 81   Because a sentencing hearing is an inquiry into pertinent facts and circumstances that

enable the circuit court to exercise its discretion in determining the appropriate sentence “[i]n

conducting such an inquiry, the court may search anywhere within reasonable bounds for facts

which may serve to aggravate or mitigate the offense.” Reed, 376 Ill. App. 3d at 128 (citing People

v. Irby, 237 Ill. App. 3d 38, 70 (1992)); see also People v. Moore, 250 Ill. App. 3d 906, 919 (1993).

The sentencing court therefore may consider all matters reflecting upon the defendant’s

“personality, propensities, purposes, tendencies, and indeed every aspect of [the] defendant’s life

relevant to the sentencing proceeding.” Reed, 376 Ill. App. 3d at 128. Consequently, in addition to

his family life, occupation, and criminal record, the court may inquire into the defendant’s general



                                                 26
No. 1-19-2051


moral character, habits, social environment, abnormal tendencies, age, natural inclination, or

aversion to commit crime, and stimuli motivating his conduct. Moore, 250 Ill. App. 3d at 919.

¶ 82   Nonetheless, the circuit court may not consider an improper aggravating factor because

such a consideration affects the defendant’s fundamental right to liberty. Reed, 376 Ill. App. 3d at

128. When, as here, we are asked to review a sentence for an alleged error based upon the

consideration of an improper aggravating factor, we consider the record as a whole and do not

focus merely on a few words or statements from the trial judge. People v. Brown, 2019 IL App

(5th) 160329, ¶ 18; see also Reed, 376 Ill. App. 3d at 128. We do so because “ ‘[a]n isolated remark

made in passing, even though improper, does not necessarily require that [the] defendant be

resentenced.’ ” Reed, 376 Ill. App. 3d at 128 (quoting People v. Fort, 229 Ill. App. 3d 336, 340

(1992)); see also Brown, 2019 IL App (5th) 160329, ¶ 18. To be entitled to a remand for

resentencing, the defendant must show more than the mere mention of the improper aggravating

factor; he must show that the circuit court relied on the improper factor in fashioning his sentence.

Brown, 2019 IL App (5th) 160329, ¶ 18. “The question of whether a court relied on an improper

factor in imposing a sentence ultimately presents a question of law to be reviewed de novo.

[Citation.]” People v. Abdelhadi, 2012 IL App (2d) 111053, ¶ 8 (citing People v. Chaney, 379 Ill.

App. 3d 524, 527 (2008)).

¶ 83   In the present case, when placed into context, the trial judge’s comments were properly

made and do not establish the consideration of an improper factor.

¶ 84   Pursuant to section 5-5-3.2(a)(3) of the Unified Code of Corrections (Code of Corrections)

the defendant’s “history of prior delinquency or criminal activity,” whether or not it resulted in a

conviction, is a factor that “shall be accorded weight in favor or imposing a term of imprisonment

or may be considered by the court as [a reason] to impose a more severe sentence.” 730 ILCS 5/5-



                                                 27
No. 1-19-2051


5-3.2(a)(3) (West 2018)).

¶ 85   In imposing the sentence below, the circuit court considered the defendant’s PSI, which

affirmatively established that the defendant had four prior convictions, three misdemeanors and

one felony conviction. The misdemeanors included an assault (in 2008) and two sex crimes: (1)

public indecency involving a sex act (in 2007) and (2) public indecency/lewd exposure (in 2006).

The PSI further revealed that in 2017, in case No. 14 CR 19077, a jury convicted the defendant of,

inter alia, six counts of aggravated criminal sexual assault and aggravated kidnapping, both Class

X felonies. Because the same trial judge presided over that jury trial and the defendant’s sentencing

hearing in the instant case, he had direct and intimate knowledge of the evidence presented at that

trial, which included, inter alia, the testimony of two women that they had been repeatedly raped

by the defendant in unrelated incidents. See People v. Joseph, 2021 IL App (1st) 171026-U, ¶ 2.

Moreover, for five years, the same trial judge presided over the defendant’s pretrial litigation in

four other cases all involving sexual assault charges. Under this record, and taken in context, we

find nothing erroneous in the trial judge’s comments regarding the defendant’s “extensive”

criminal record and his statement that it would be fair to characterize the defendant as a “serial

rapist.” The comments show nothing more than the trial judge’s reflection upon the evidence in

the PSI and the defendant’s general moral character, his abnormal tendencies, his natural

inclination to commit crime and his criminal record. See Moore, 250 Ill. App. 3d at 919 (“In

imposing a sentence the court “may inquire into a defendant’s general moral character ***

abnormal tendencies *** natural inclination *** to commit crime *** and criminal record.”).

Accordingly, the defendant has failed in his burden to establish that the circuit court considered an

improper aggravating factor in sentencing.

¶ 86   Moreover, a review of the record establishes that the sentence imposed comports with the



                                                 28
No. 1-19-2051


spirit of the law and was proportionate to the offenses committed. In Illinois a conviction for

aggravated criminal sexual assault is a Class X felony that carries a penalty of 6 to 30 years’

imprisonment. 720 ILCS 5/11-1.30 (West 2018); 730 ILCS 5/5-4.5-25(a) (West 2018)). As a

recidivist Class X felon, however, the defendant was subject to the statutory extended sentencing

range of 30- to 60-years’ imprisonment on each of the three counts on which he was convicted.

730 ILCS 5/5-4.5-25(a) (West 2018)). In addition, because the convictions were for aggravated

criminal sexual assault the court was required to impose them consecutively. Id.; 730 ILCS 5/5-8-

4(d)(2) (West 2018).

¶ 87   Here, the circuit court imposed a 35-year sentence on each count. At just 5 years above the

allowed minimum, each sentence was not only well-within the permissible sentencing range, but

at the very low end of that spectrum. 730 ILCS 5/5-4.5-25(a) (West 2018)). As such, because the

sentences imposed were within the statutory range, we must presume that they were proper and

not the result of an abuse of discretion. People v. Busse, 2016 IL App (1st) 142941, ¶ 27; see also

People v. Hauschild, 226 Ill. 2d 63, 90 (2007) (a sentence within statutory guidelines is

presumptively valid); see also People v. Tripp, 306 Ill. App. 3d 941, 956 (1999). Accordingly,

because we find no error by the circuit court, we further find that there was no plain error. See

People v. Cox, 2017 IL App (1st) 151536, ¶ 87 (“Since we find no error by the trial court, there

can be no plain error.”)

¶ 88                                  III. CONCLUSION

¶ 89   For the aforementioned reasons, we affirm the judgment of the circuit court.

¶ 90   Affirmed.




                                                29